Citation Nr: 0303301	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-16 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $6,669.00.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1947.

This appeal originates from an April 2000 decision by the VA 
Committee on Waivers and Compromises (COWC) at the New York, 
New York, RO, which denied waiver of overpayment of VA 
pension benefits in the amount of $6,669.00. The appellant 
was notified of this decision April 2000.  He submitted a 
notice of disagreement with the decision in May 2000, and a 
statement of the case was issued in June 2000.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in August 2000.  

The veteran testified during a hearing before RO personnel in 
July 2000, and during a hearing before the undersigned 
Veterans Law Judge at the RO in May 2002.  Transcripts of 
both hearings are of record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran was awarded improved pension benefits 
effective in May 1991; in his award letter dated in December 
1991, the veteran was notified that his pension benefits were 
based on countable annual income and that he was responsible 
for promptly notifying VA of any changes in income.

3.  In an Income Verification Match in April 1999, the RO 
discovered that the veteran received earned and unearned 
income in 1996.

4.  By letter dated in December 1999, the RO notified the 
veteran that his pension benefits were being terminated 
effective February 1, 1996, due to unearned income beginning 
in 1996.  He was also advised that the action resulted in the 
creation of an overpayment.  

5.  For the period from February 1, 1996, through December 
1999, the veteran was paid $6,669.00 in improved pension 
benefits when he was due $0, thus creating an overpayment of 
$6,669.00.  

6.  There was no fraud, misrepresentation, or bad faith in 
the creation of the overpayment.

7.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$6,669.00 by virtue of his failure to report his unearned 
income in 1996; fault on the part of the VA has not been 
shown.

8.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.

9.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran has not been eligible to 
monthly payments of improved pension since 1996.

10.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSIONS OF LAW

1.  There is no statutory bar to waiver of recovery of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(a) (2002).   

2.  Recovery of the overpayment of VA pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West  2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
and his representative opportunity to present information and 
evidence in support of the claim.  Significantly, there no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  Accordingly, 
the claim is ready to be considered on the merits.

II.  Background

In December 1991, the RO granted the veteran's claim for 
nonservice-connected pension benefits, effective April 26, 
1991.  The veteran was notified of the award in a letter 
dated in December 1991.  The veteran was specifically 
informed of the following in the award letter:

Your rate of VA pension is directly 
related to your/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

Attached to the award letter was VA Form 21-8768 which 
informed the veteran of the factors affecting his right to 
payment, including the importance of immediately notifying VA 
of any change in his or his dependent's income or net worth.

The veteran completed Improved Pension Eligibility 
Verification Reports in June 1992, May 1993, June 1994 and 
July 1994, noting sole monthly income from the Social 
Security Administration and $0 net worth, including cash, 
bank accounts, interest, stocks, bonds, and real property.

In April 1999, an Income Verification Match was performed by 
VA showing that the veteran received earned and unearned 
income during 1996.

In December 1999, VA took action to terminate the veteran's 
pension benefits effective February 1, 1996, creating an 
overpayment of $6,669.00.

The veteran completed a Financial Status Report in February 
2000 in which he reported monthly social security income of 
$555 and interest on savings of $520 a month.  He reported a 
total monthly net income of $1,075 and total monthly expenses 
of $1,370.  He also reported total assets of $367,339, 
consisting of $281,089 cash in the bank, $50 on hand, an 
automobile valued at $1,200 and real estate valued at 
$85,000.

In February 2000, the veteran requested waiver of recovery of 
the overpayment.  He explained that he had been taking care 
of his ill mother since 1996 and "forgot [his] 
responsibility to report to [VA] any new income."  He added 
that most of the money from the checks went into his mother's 
care.  He requested that the debt be forgiven and said that 
his savings had to last him for the rest of his life.

In April 2000, the COWC denied waiver of recovery of the 
overpayment amount.  The COWC found that the veteran was at 
fault in the creation of the overpayment by failing to inform 
VA of the interest income he began receiving in 1996.  The 
COWC noted that it was not intentional on the veteran's part 
as he was taking care of his sick mother, but that repayment 
of the debt would not cause him undue hardship.  The veteran 
was provided with notice of this decision in April 2000.

During a hearing at the RO in July 2000, the veteran 
testified that the government shared fault in the overpayment 
by waiting approximately three years before declaring the 
overpayment.  He said that he was divorced and that most of 
his assets and money went to his ex-wife and that his mother 
gave him her money and assets as she was dying in 1996.  He 
said that there was a lot of turmoil in his life at that 
time, and acknowledged that he was at fault in not complying 
with what he should have known in the beginning.  He said he 
thought it was stated in a correspondence to him that he 
should let VA know each year if there is any change in his 
assets and that he just did not do that.  He asked that if 
not a total elimination, that there be some kind of reduction 
in the payment amount since the total debt was a lot to pay.

In his substantive appeal dated in August 2000, the veteran 
reiterated that VA was "significantly" at fault in the 
creation of the overpayment since it took three years to 
perform the Income Verification Match.  

During a travel board hearing before the undersigned Board 
member in May 2002, the veteran testified that his mother 
passed away in 1997 and that the money from his mother was 
not free and clear until 1999.  He said that at the earlier 
hearing (in July 2000), he admitted fault and said that he 
overlooked his responsibility to report the income, but was 
having difficulty dealing with the death of his mother and 
had not been reminded by VA to report a change in income.  He 
again took issue with the length of time it took VA to 
conduct an Income Verification Match and questioned why a 
match had not been performed within one year of the 
overpayment, rather than three years.  He said that he wasn't 
really advised in the collection process that interest would 
continue to accrue until the debt was paid and was under the 
impression that he did not have to pay until the appeal was 
resolved.  He said that had he known that interest would 
continue to accrue, he would have paid the debt a lot sooner.  
He remarked that at the time he paid the debt, in January 
2002, he ended up paying approximately $8,300 because of the 
interest.  He said that his income had been reduced by 
$12,000 which he gave to his son to buy a new vehicle.  He 
stated that his money had to last him his entire lifetime and 
that the overpayment amount was a significant amount for him 
to pay.

III.  Analysis

The Board must first determine whether the debt was properly 
created.  Pension is a benefit payable by VA to veterans of a 
period of war because of disability. Basic entitlement exists 
if, among other things, the veteran's income is not in excess 
of the applicable maximum pension rate specified in 38 C.F.R. 
§§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a).  The maximum 
annual rate is periodically increased from year to year. 38 
C.F.R. § 3.23(a).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded.  38 C.F.R. § 
3.271(a).  Medical expenses in excess of 5 percent of the 
maximum annual pension rate may be excluded from an 
individual's income for the same 12-month period to the 
extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).

A review of the record shows that the veteran was paid 
pension benefits from May 1991 to December 1999 on the basis 
of his Social Security income only, when in fact he also 
received interest income in 1996 that went unreported.  Thus, 
in December 1999, the RO properly terminated his pension 
effective February 1, 1996, which is in accord with the 
provisions of 38 C.F.R. § 3.660, to account for the receipt 
of this previously unreported income.  Thus, the Board finds 
that the veteran's overpayment of pension was properly 
created.  

As to waiver, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 1) 
fraud; 2) misrepresentation; or 3) bad faith. 38 U.S.C.A. § 
5302.  See also 38 C.F.R. § 1.963(a).  Such elements 
contemplate a willful failure to report information with the 
intent to obtain unentitled benefits.  Id.  The Board's 
review of the record reflects that the COWC has resolved this 
question in favor of the veteran, finding, in essence, that 
his actions did not represent the intentional behavior to 
obtain Government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation 
or bad faith.  The Board agrees with that preliminary 
finding.  Therefore, there is no statutory bar to waiver of 
recovery of the overpayment.

The issue before the Board thus turns on whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
the overpayment may be waived.  See 38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side. The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

All listed elements of equity and good conscience should be 
considered in a waiver decision.  See Rider v. Brown, 6 Vet. 
App. 544 (1994).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment because he failed to report in a timely manner 
his interest income in 1996 and change in net worth.  At the 
time that the veteran was awarded pension benefits in 
December 1991, he was informed that the award was based on 
countable income and that he must immediately report any 
changes in income and net worth.  He was also informed that 
failure to report income changes may result in the creation 
of an overpayment.  Nevertheless, the record shows that it 
was not until an Income Verification Match was performed by 
VA in April 1999 that his earned and unearned income during 
1996 was revealed.  While the Board sympathizes with the 
veteran's plight in 1996 regarding his mother's illness, and 
her eventual death in 1997, this does not negate his 
responsibility to inform VA of his new income.  Moreover, the 
veteran did not at any time after his mother's death report 
the income.  In other words, it was not until VA performed an 
Income Verification Match in April 1999 that the unreported 
income in 1996 was discovered.  VA at that point acted 
expeditiously to terminate the benefits, in December 1999.  

The veteran argues that VA shares in some responsibility for 
the creation of the overpayment by failing to uncover the 
1996 income until 1999.  However, the veteran is reminded 
that it is not VA's responsibility to uncover such income; 
rather, it was the veteran's responsibility to report the 
income to VA,  responsibility clearly outlined in the 
December 1991 award letter.  Indeed, the veteran has 
acknowledged as much when he testified in July 2000 that he 
was at fault in not complying and thought it had been stated 
in a correspondence to him that he should let VA know each 
year if there was any change in his assets.  

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  Even 
assuming, arguendo, that VA had the resources to conduct an 
Income Verification Match on each and every veteran in 
receipt of pension benefits each and every year, such an 
action would only have been effective in lessening the amount 
of the overpayment; it still would not have had an impact on 
the degree of fault in creating the overpayment in the first 
place.  As previously stated, VA, upon learning of the income 
changes in April 1999, took prompt action to terminate the 
veteran's pension benefits in December 1999.  It is clear 
that the veteran's actions, or lack of action, caused the 
overpayment without any fault on the part of the VA to offset 
his fault.  His contention regarding the amount of the 
overpayment that was created should more appropriately be 
directed to the question of whether recovery of the debt 
would result in undue hardship to the veteran. 

Regarding undue hardship, the record reflects that the 
veteran completed a financial status report in February 2000 
in which he reported a monthly net income of $1,075, 
consisting of social security income in the amount of $555 
and interest on savings in the amount of $520.  He also 
reported total monthly expenses of $1,370, including $0 for 
rent, $750 for food, $80 for telephone, $48 for real estate 
taxes, $62 for home insurance, $45 for car insurance, and 
$150 for gas, tolls and car maintenance.  These calculations 
show that the veteran's monthly expenses exceed his monthly 
income by $295.00.  However, the veteran further reported 
assets totaling $367,339, including cash in the bank of 
$281,089.  

Based on the financial information of record, the Board 
concludes that recovery of the debt would not cause the 
veteran undue hardship.  Under the cited regulation, undue 
hardship is defined as a deprivation of the ability to 
provide for the basic necessities of life.  The veteran 
asserts that his assets have to last him his entire life and 
the amount of overpayment is a lot for him to pay (he was 73 
years of age when he initiated the appeal and has attested to 
a family history of longevity).  However, given the veteran's 
overall financial picture, the Board concludes that he would 
not be deprived of providing for life's basic necessities 
were the Government to recover the overpayment. 

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the veteran's income 
has rendered him ineligible to receive pension benefits since 
1996.  Therefore, this factor does not weigh in favor of the 
veteran's appeal for a waiver.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information which was provided by the veteran, which 
he in turn failed to rectify, and he, in turn, benefited.  To 
allow him to profit by retaining money erroneously paid as a 
result of his own fault under these circumstances would 
clearly constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The veteran was 
solely at fault in the creation of the debt because he failed 
to report his earned and unearned income in 1996 to the RO in 
a timely manner, as requested.  To allow him to retain $6,669 
when he has not shown his entitlement to such benefits would 
constitute unjust enrichment for him.  Also, recovery of the 
debt would not result in financial hardship for the veteran 
and does not defeat the purpose of the benefits.  Lastly, he 
has not relinquished a valuable right or incurred a legal 
obligation in reliance on his VA benefits.  In light of the 
factors of no fault on the part of the VA, unjust enrichment, 
no financial hardship, and no incurrence of a legal 
obligation in reliance on his benefits, the Board finds that 
the Government's right to full restitution should not be 
moderated.  

As the preponderance of the evidence favors the conclusion 
that waiver of recovery of the overpayment be denied, the 
doctrine of giving the veteran the benefit of the doubt is 
not for application in this case.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); Gilbert V. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $6,669.00 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

